— Appeals by defendant (1) from a judgment of the County Court, Nassau County (Thorp, J.), rendered November 20,1980, convicting him of criminal possession of stolen property in the first degree, criminal possession of stolen property in the third degree, petit larceny and reckless endangerment in the second degree (two counts), upon a jury verdict, and imposing sentence and (2) by permission, from an order of the same court, dated November 23, 1981, which, inter alia, denied his pro se application to vacate his sentence. Case remitted to the County Court for an immediate hearing in accordance herewith, and appeals held in abeyance in the interim. The County Court shall file its report with all convenient speed. Defendant made three speedy trial motions asserting, inter alia, that the People were not ready for trial within six months, as required by CPL 30.30. All were denied without a hearing. However, the motions raise numerous factual contentions which should have been considered at a full hearing (see People v Berkowitz, 50 NY2d 333) and accordingly, such a hearing is directed. The scope of the hearing should encompass the entire pretrial period, with particular emphasis on the period during which the People’s motion to amend the indictment was under review. Gibbons, J. P., Weinstein, O’Connor and Boyers, JJ., concur.